Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 12/21/2021 has been entered.  As directed by the amendment: claims 1-4 have been amended and claims 5-20 have been added.
	The amendment is sufficient in overcoming the objections, rejections under 35 USC 112 (b), as well as, the rejections under 35 USC 103.
	Further grounds of rejection, necessitated by the amendment, are presented herein.
Drawings
The drawings were received on 12/21/2021.  These drawings are accepted.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soshiroda et al. (U.S. Publication 2007/0144620), hereinafter Soshiroda, in view of Toyoda et al. (U.S. Publication 2002/0017504), hereinafter Toyoda, in view of Barhorst et al. (U.S. Publication 2017/0165793), hereinafter Barhorst.
Regarding claim 1, Soshiroda teaches a gas shielded arc welding method (para. 0002; “The present invention relates in general to a steel sheet used as a material for automotive parts through welding, more specifically to a high tensile steel sheet excellent in high-speed arc weldability, capable of forming wide beads at an arc welding speed as high as 100 cm/min or above.”) (see also paragraphs 0009-0010) (see also paragraphs 0057-0073 for weeding conditions used. For example, 250 A at 100 cm/min welding speed and/or 270 A at 110 cm/min welding speed, and using an shielding gas comprising mostly Argon) comprising:
welding a steel sheet with a tensile strength of at least 780 MPa (See Table 2-1; steel sheets 2-8 and 10-20 have a tensile strength of at least 780 MPa) using a shielding gas comprising Argon (Ar) (para. 0062; 80% Ar).

                        
                            
                                
                                    
                                        v
                                    
                                
                                
                                    
                                        
                                            (
                                            
                                                
                                                    D
                                                
                                                
                                                    2
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     X 10 – [(100-CAr) X I/v] x 0.1
wherein, CAr is an Ar content (vol. %) (80% vol. Ar) in the shielding gas, D is an inner diameter (mm) of a nozzle from which the shielding gas is supplied, v is a welding speed (cm/min) and I is a welding current (A).
	Soshiroda, in paragraphs 0066-0073, discloses examples for welding speed (80 cm/min to 150 cm/min) and corresponding welding currents (210-350 A, respectively).  This would yield the following expression, assuming a welding speed of 100 cm/min, a welding current of 250 A, and an Ar content of 80%:
                        
                            
                                
                                    
                                        100
                                    
                                
                                
                                    
                                        
                                            (
                                            
                                                
                                                    D
                                                
                                                
                                                    2
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     X 10 – [(100-80) X 250/100] x 0.1
	Soshiroda merely implies the use of a nozzle for supplying the shielding gas and does not provide any insight as to the dimensions of such.  Therefore, Soshiroda is silent on the use of a nozzle having an inner diameter of 10 to 14 mm. Soshiroda teaches using a shielding gas comprising 80 % by volume Argon and, therefore, is silent on the argon being in a range from 92 vol.% to 99.5 vol. %.
	Toyoda teaches that it is known in the art of gas shielded arc welding (para. 0001) (using pure argon as the shielding gas-para. 0025) to use a nozzle (Fig. 1; nozzle 10).

    PNG
    media_image1.png
    744
    531
    media_image1.png
    Greyscale

Figure 1 of Toyoda (nozzle 10)

	Toyoda teaches the nozzle having an inner diameter (DO) (inside diameter of the distal gas outlet of the constricted portion-para. 0007). Toyoda teaches various examples in Tables 2, 3, and 4, of values for inner diameter DO.  For instance, Table 2 details D0 being 6.5 mm, 8.0 mm, and 11.0 mm. Toyoda, therefore, teaches that it is known in the art to use a nozzle having an inner diameter of 10 to 14 mm.
para. 0019, 0020) (para. 0037).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Soshiroda with Toyoda, by replacing the shielding gas supply nozzle of Soshiroda, with the nozzle of Toyoda, in order to provide a nozzle having an inner diameter sufficient in effectively directing the shielding gas more to the area to be welded than to other areas, thereby assuring satisfactory isolation and, hence shielding, of that area from the atmosphere (para. 0019, 0020) (para. 0037).
The combination of Soshiroda and Toyoda teach each claimed limitation except for the shielding gas comprising argon in a range from 92 vol.% to 99.5 vol. %.  
	Barhorst teaches that it is known in the art of gas shielded arc welding (Abstract and para. 0002, gas metal arc welding) of steel sheets (Fig. 1, workpiece 22 being structural steel-para. 0033) for the shielding gas to comprise argon in a range from 92 vol.% to 99.5 vol. % (para. 0019; “the shielding gas flow may be a shielding gas or shielding gas mixture…95% Ar and 5% CO2….”). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Soshiroda, as modified by Toyoda, with Barhorst, by replacing the shielding gas comprising 80% by volume of argon of Soshiroda, with the shielding gas comprising 95% by volume of argon of Barhorst, for in doing so would merely result in the selection of a known material based on its suitability 
Furthermore, the composition of the shielding gas (80% Argon vs. 95% Argon) is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be a suitable shielding gas for welding steel sheets. A person of ordinary skill in the art would recognize that the shielding gas composition effects the ability to control the surround environment during welding. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
The primary combination teaches each claimed limitation and satisfies the claimed expression including a value being 0.20 or more.  As detailed above, the primary combination teaches a welding speed of 100 cm/min, a welding current of 250 A [Soshiroda], a inner diameter of 11 mm [Toyoda], and an Ar content of 95% [Barhorst]. 
	This would yield the following expression:
                        
                            
                                
                                    
                                        100
                                    
                                
                                
                                    
                                        
                                            (
                                            
                                                
                                                    11
                                                
                                                
                                                    2
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     X 10 – [(100-95) X 250/100] x 0.1
Simplified, the expression yields [0.33058 X 10] – [(12.5) x 0.1], or 2.0558.

Regarding claim 2, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein D is in a range from 11 to 14 mm [As detailed in Toyoda, above; 11 mm diameter].
Regarding claim 3, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein v is in a range of from 30 cm/min to 200 cm/min [Soshiroda; welding speed of 100 cm/min].
Regarding claim 4, the primary combination, as applied to claim 2, teaches each claimed limitation including wherein v is in a range of from 30 cm/min to 200 cm/min [Soshiroda; welding speed of 100 cm/min].
Regarding claim 12, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein the Ar is present in the shielding gas in a range of from 94 vol.% to 99.5 vol.% [Barhorst; 95% Ar].  
Regarding claim 13, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein the Ar is present in the shielding gas in a range of from 92 vol.% to 96 vol.% [Barhorst; 95% Ar].  
Regarding claim 14, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein the Ar is present in the shielding gas in a range of from 94 vol.% to 98 vol.% [Barhorst; 95% Ar].  
Regarding claim 15, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein the Ar is present in the shielding gas in a range of from 92 vol.% to 96 vol.% [Barhorst; 95% Ar].  
Regarding claim 16, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein the Ar is present in the shielding gas in a range of from 94 vol.% to 96 vol.% [Barhorst; 95% Ar].  
Regarding claim 17, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein an average welding current is in a range of from 70 to 400 A [Soshiroda; welding current of 250 A].  
Regarding claim 18, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein an average welding current is in a range of from 70 to 350 A [Soshiroda; welding current of 250 A].  
Regarding claim 19, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein the tensile strength of the steel sheet is in a range of from 780 to 1180 MPa [Soshiroda; tensile strength of 780 MPa, 810 MPa, 845 MPa, etc].  
Regarding claim 20, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein the steel sheet is in a range of from 1.0 to 3.2 mm thick [Soshiroda, para. 0058, sheet thickness of steel sheet is 2.9 mm].
Claim 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soshiroda et al. (U.S. Publication 2007/0144620), hereinafter Soshiroda, in view of Toyoda et al. (U.S. Publication 2002/0017504), hereinafter Toyoda, in view of Barhorst et al. (U.S. Publication 2017/0165793), hereinafter Barhorst, and in further view of Izutani et al. (U.S. Publication 2015/0027995), hereinafter Izutani.
Regarding claims 5-11, the primary combination, as applied to claim 1, teaches each claimed limitation including the welding comprising contacting the steel sheet with Soshiroda, Toyoda, and Barhorst each relate to GMAW where a welding/filler wire is supplied and contacts the workpiece.  The welding wire contacting the workpiece during welding is inherent in GMAW processes in that the welding wire contacts the workpiece to produce an arc, which melts the welding wire to form a deposit on the workpiece).  The primary combination is silent on the following:
Claim 5: wherein a steel alloy of the welding wire comprises no more than 0.30 mass% C;
Claim 6: wherein the steel alloy of the welding wire comprises the C in a range of from 0.01 to 0.30 mass%; 
Claim 7: wherein a steel alloy of the welding wire comprises Si in a range of from 0.20 to 2.50 mass%;
Claim 8: wherein a steel alloy of the welding wire comprises Mn in a range of from 0.50 to 3.50 mass%;
Claim 9: wherein a steel alloy of the welding wire comprises no more than 0.3000 mass% P;
Claim 10: wherein a steel alloy of the welding wire comprises no more than 0.0150 mass% S;
Claim 11: wherein the steel alloy of the welding wire comprises: 
The C in a range of from 0.01 to 0.3 mass%,
Si in a range from 0.2 to 2.5 mass%,
Mn in a range of from 0.5 to 3.50 mass %,
P in no more than 0.3000 mass%, and 
S in no more than 0.0150 mass%.  
para. 0001) (Figure 1; welding wire 1, arc 2, and steel sheet W) (Fig. 2 showing formation of weld droplet during welding) to use a welding wire (solid wire-para. 0063) 
wherein a steel alloy of the welding wire (para. 0064; “solid wire according to the invention includes each of C, Si, Mn, P, S, O and Cr in a predetermined proportion and is constituted with the balance consisting Fe and inevitable impurities”) comprises no more than 0.30 mass% C and the C being in a range of from 0.01 to 0.30 mass% (para. 0066; “the C content is set to 0.15% by mass or less (the value also includes 0% by mass”) [corresponding to claims 5 and 6, respectively].
	Izutani further teaches wherein a steel alloy of the welding wire comprises Si in a range of from 0.20 to 2.50 mass% (para. 0067; “the Si content is set into the range of 0.40 to 0.90% by mass”); wherein a steel alloy of the welding wire comprises Mn in a range of from 0.50 to 3.50 mass% (para. 0068; “the Mn content is set into the range of 0.20 to 1.50% by mass”); wherein a steel alloy of the welding wire comprises no more than 0.3000 mass% P (para. 0069; “the P content is set to 0.0500% by mass or less (the value also includes 0% by mass”); and wherein a steel alloy of the welding wire comprises no more than 0.0150 mass% S (para. 0070; “the S content is set to 0.0080% by mass or less (the value also includes 0% by mass).”) [corresponding to claims 7-10, respectively].
	Izutani (with respect to claim 11) further teaches wherein the steel alloy of the welding wire comprises the C in a range of from 0.01 to 0.3 mass% (para. 0066; “the C content is set to 0.15% by mass or less (the value also includes 0% by mass”), Si in a range from 0.2 to 2.5 mass% (para. 0067; “the Si content is set into the range of 0.40 to 
	The advantage of providing the welding wire of Izutani is that in doing so would provide a welding wire having a composition that is suitable for gas metal arc welding of steel sheets and that restrains the generation of porosity defects, such as pit and blowholes, and spatters and further allows the external appearance of the bead to be excellent (para. 0037). Furthermore, the welding wire composition of Izutani makes it possible to heighten the surface tension of a melted droplet formed around the tip of the wire during gas-shielding welding, so as to stabilize the shape of the melted droplet, thereby restraining spatters (para. 0023).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Soshiroda, as modified by Toyoda and Barhorst, with Izutani, by replacing the welding wire of Soshiroda, with the welding wire of Izutani, in order to provide a welding wire having a composition that is suitable for gas metal arc welding of steel sheets and that restrains the generation of porosity defects, such as pit and blowholes, and spatters and further allows the external appearance of the bead to be excellent (para. 0037). Furthermore, the welding wire composition of Izutani makes it possible to heighten the surface tension of a melted droplet formed around the tip of the wire during gas-shielding welding, so as to stabilize the shape of the melted droplet, thereby restraining spatters (para. 0023).
.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761